UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2034



JULIAWATI TJHENDRAWAN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-918-234)


Submitted:   March 7, 2007                 Decided:   April 10, 2007


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Greg D. Mack, Senior Litigation Counsel, Richard
Zanfardino, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Juliawati Tjhendrawan, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reopen her immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying

Tjhendrawan’s   motion.     See     8     C.F.R.   §   1003.2(a)   (2006).

Accordingly, we deny the petition for review for the reasons stated

by the Board. See In re: Tjhendrawan, No. A97-918-234 (B.I.A. Aug.

29, 2006).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -